Citation Nr: 0001236	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-04 295	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Juan, Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January to February 
1952 and January 1953 to July 1954.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1992 RO rating decision.  

The Board denied the veteran's claim of service connection 
for a psychiatric disorder in January 1974.  In its April 
1995 decision, the Board found that new and material evidence 
had been presented to reopen the claim of service connection 
for a psychiatric disorder and remanded the matter for de 
novo review and for further development by the RO.  



FINDINGS OF FACT

1.  The veteran's current psychiatric disability is not shown 
to be causally related to any event in service or otherwise 
to have been caused or aggravated by his service-connected 
nasal condition.  

2.  No competent evidence has been submitted to show that the 
veteran currently has claimed gastrointestinal disability due 
to disease or injury which was incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability is not due to 
disease or injury which was incurred in or aggravated by 
service; nor was it proximately due to or result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999).  

2.  A well-grounded claim of service connection for a claimed 
gastrointestinal disability has not been presented.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual and Legal Background  

A careful review of the veteran's service medical records 
shows that the induction examination of October 1951 noted 
that the veteran had complained of mild nervousness which was 
not considered disqualifying.  The remainder of the veteran's 
service medical records, including a July 1954 separation 
examination, are negative for pertinent complaints or 
findings.  

Several private and VA examinations conducted in the late 
1950's were negative for any complaints, findings or 
diagnoses of a psychiatric disorder or gastrointestinal 
disability.  

In February 1960, the veteran was hospitalized at a VA 
medical facility with complaints of burning in his esophagus.  
The examiner found that the veteran's gastrointestinal 
symptomatology was functional in nature.  The final diagnoses 
were those of chronic anxiety, atrophic rhinitis and chronic 
pansinusitis.  

In a May 1963 letter, Philip S. Gordon, M.D., stated that the 
veteran had related his extreme nervousness to his service-
connected nasal condition.  

In August 1965, the veteran was hospitalized at a private 
facility.  The final diagnosis was that of chronic 
schizophrenic reaction, paranoid type.  The veteran has been 
subsequently diagnosed with several psychiatric conditions, 
such as schizophrenia, chronic anxiety reaction and mixed 
neurosis.  

During a November 1979 VA examination, the veteran complained 
of stomach trouble.  

In September 1990, the veteran was diagnosed with peptic 
ulcer disease.  

In October 1992, Armando Riega, M.D., stated that the 
veteran's service-connected nasal condition aggravated his 
psychiatric disorder.  

In 1993, a private physician diagnosed the veteran with 
several gastrointestinal conditions.  

Pursuant to Board remand, in October 1995, the RO requested 
that Dr. Riega provide the reasoning for his opinion that the 
veteran's service-connected nasal condition aggravated his 
psychiatric disorder and comment on the nature and degree of 
that aggravation.  In June 1998 letter, Dr. Riega stated that 
each time the veteran had a flare up of his nasal condition 
he got more anxious.  

A VA mental disorders examination was conducted in December 
1996.  The Axis I diagnosis was that of generalized anxiety 
disorder, chronic with some depression.  The Axis IV 
psychosocial stressor was that the veteran was affected by 
his wife's death.  The Axis V Global Assessment of 
Functioning Scale (GAF) was that of 51.

A VA examination was conducted in January 1997 was negative 
for gastrointestinal disability.  

A VA mental disorders examination was conducted in September 
1998.  The Axis I diagnosis was that of generalized anxiety 
disorder.  The Axis IV psychosocial stressor was that of 
economic problems.  The Axis V GAF was that of 65.  The 
examiner stated that, based on the veteran's history and 
records, the initial evidence of psychiatric symptomatology 
dated to August 1965.  

The VA examiner also stated that the treatment records 
provided no description, symptomatic associations or 
consideration that the veteran's psychiatric condition was 
related to or aggravated by his service-connected condition.  
The examiner concluded that the veteran's service-connected 
nasal condition and neuropsychiatric conditions were separate 
and unrelated conditions.  

The veteran is currently rated a 50 percent disabled for 
service-connected maxillary sinusitis with atrophic rhinitis 
and anosmia.  

The veteran contends that his current psychiatric disability 
is due to service.  He specifically asserts that he suffered 
food poisoning in service and this marked the beginning of 
his psychiatric and gastrointestinal problems.  In addition, 
the veteran asserts that his service-connected nasal 
condition aggravates his psychiatric disability.  

The veteran has also submitted several statements from fellow 
servicemen who have essentially indicated that the veteran 
was one of many servicemen who was poisoned by contaminated 
food in 1953, was the most severely affected by the 
poisoning, was hospitalized and received follow up treatment 
for food poisoning and subsequent nervousness, and developed 
gastrointestinal and psychiatric problems shortly thereafter.  
One individual opined that "[e]vidence show[ed] that 
poisoning of this type [did] not show up for many years and 
usually [became] active as you [got] older."

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  





A.  Psychiatric Disorder

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record from Dr. Riega who stated 
that the veteran's service-connected nasal condition 
aggravated his psychiatric disorder.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The Board notes that the veteran and his fellow servicemen 
assert that the veteran's psychiatric disorder began in 
service due to food poisoning.  However, being laymen, they 
have no competence to give opinions as to questions of 
medical diagnosis and causation as presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
evidence has been presented to support these particular lay 
assertions.  

The Board notes that there also is no medical evidence to 
show that the veteran's service-connected nasal condition 
caused his current psychiatric disability.  There are 
conflicting medical opinions of record regarding whether the 
veteran's service-connected nasal disability has aggravated 
the psychiatric disorder.  However, the Board affords greater 
probative weight to the conclusion of the VA examiner who 
performed the September 1998 examination and found that the 
service-connected nasal condition had no effect on the 
claimed psychiatric disorder as he based his opinion on a 
review of the veteran's medical records and as he provided 
the reasoning for the conclusion.  

The private physician who opined that the veteran's service-
connected nasal condition aggravated the psychiatric disorder 
apparently relied only on the history given by the veteran 
and did not present supporting reasoning for his statement 
even when the RO requested that he provide additional 
information.  

Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the conclusion, as it has no greater 
probative value than the facts as presented by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Hence, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a psychiatric 
disorder.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Claimed Gastrointestinal Disorder

The veteran claims that he has current gastrointestinal 
disability due to an episode of food poisoning in service.  

However, there is no competent evidence of record which would 
satisfy the Caluza test, i.e., there is no medical opinion 
linking any current disability to disease or injury in 
service.  The veteran and the fellow servicemen, as lay 
witnesses, are not competent to diagnose an inservice 
disorder or offer an opinion as to its relationship to 
current disability.  See Espiritu, supra.  

Therefore, the Board finds that, since the veteran has not 
submitted competent evidence to support the lay assertions 
that he currently has a claimed gastrointestinal disability 
due to disease or injury which was incurred in or aggravated 
by service, he has not submitted evidence that would justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  

Thus, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a), and his claim as a matter of law is 
not well grounded.  




ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a gastrointestinal disorder is denied, 
as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

